___________
                                                                                           _____




AFFIRM; Opinion issued January 25, 2013




                                             In The
                                    Qtourt of 1pptat
                          if iftj itritt of tcxa at afta
                                     No. 05-1 1-01543-CR

                             ERIC GLENN BROWN, Appellant

                                               V.

                             TilE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-00992-P

                              MEMORANDUM OPINION

                           Before Justices Bridges. O’Neill. Murphy
                                  Opinion by Justice Bridges

       Eric Glenn Brown appeals from the adjudication of his guilt for possession of a

prohibited weapon. See TEx. PENAL CODE ANN.         §   46.05(a)(3) (West Supp. 2012). The trial

court assessed punishment at ten years’ imprisonment. On appeal, appellant’s attorney filed a

brief in which she concludes the appeal is wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to appellant. We advised appellant of his right to file a pro se response. but he

did not tile a pro se response.

        We have reviewed the record and counsels brief’. See Bledsoe v State, 178 S.W.3d 824.

827 (Tex. Crirn. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

        We affirm the trial court’ s judgment.




                                                       DAVID L. BRIDGE
                                                       JUSTICE


Do Not Publish
IEX. R. App. P. 47
Ill 543F.U05




                                                 -2-
                                        0
                                 QEottrt of 1ppcat
                         fiftj 13itrtct of Z!tcxa at 1Oafta
                                       JUDGMENT

ERIC GLENN BROWN. Appellant                       Appeal from the 203rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No,
No. 05-11 -01 543-CR                              Fl 0-00992-P).
                                                  Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                      Justices O’Neill and Murphy participating.


       Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



       Judgment entered January 25, 2013.


                                                                                1/
                                                         /    I           /.-   y

                                                         DAVID L. BRIDGES
                                                         JUSTICE